Citation Nr: 0320704	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for hepatitis C 
with liver damage, evaluated as 10 percent disabling prior to 
November 17, 2000, and 60 percent disabling thereafter.

2.  Entitlement to a compensable evaluation for chloracne.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a cancerous ulcer 
of the stomach.

5.  Entitlement to service connection for internal bleeding.

6.  Entitlement to service connection for an infectious 
prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from separate rating decisions by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A May 1997 RO decision 
granted service connection for hepatitis C and assigned an 
initial noncompensable evaluation.  In November 1997, the RO 
assigned a 10 percent rating for hepatitis C effective to the 
date of claim; April 30, 1997.  The RO also granted service 
connection for chloracne and assigned a noncompensable 
evaluation.  An April 1998 RO decision denied claims for 
service connection for prostate cancer and for a cancerous 
ulcer of the stomach.  The Board remanded the claims to the 
RO in May 2000 for further development.  In a rating decision 
dated October 2002, the RO increased the initial evaluation 
for hepatitis C to 60 percent disabling effective November 
27, 2000.

The Board further notes that, by letter received October 
2002, the veteran appears to have raised a claim for an 
effective date earlier than August 9, 2001 for the grant of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
He also appears to have raised the issue of an increased 
rating for post-traumatic stress disorder (PTSD).  These 
claims are referred to the RO for appropriate action.



REMAND

The veteran is in receipt of service connection for hepatitis 
C "with liver damage," rated as 10 percent disabling prior 
to November 17, 2000, and 60 percent disabling thereafter.  
He holds a current diagnosis of end-stage cirrhosis of the 
liver, diagnosed as Laennec's or alcoholic cirrhosis, with 
symptoms which have included dark urine presumed as urinary 
tract infections (UTI's), bleeding gastric varices, 
gastritis, gastropathy and gastroesophageal reflux disease 
(GERD).  It appears to the Board that these symptoms form the 
basis for the veteran's lay assertions of "internal 
bleeding" (bleeding gastric varices), "stomach cancer" 
(gastritis and GERD) and prostate disability (UTI's).  Some 
of these symptoms are listed as factors in rating cirrhosis 
of the liver.  See 38 C.F.R. § 4.114, Diagnostic Code 7312 
(1997-2001) (factors include chronic dyspepsia and hemorrhage 
from esophageal varices); 38 C.F.R. § 4.114, Diagnostic Code 
7312 (2002) (factors include jaundice, hemorrhage from 
varices and portal gastropathy (erosive gastritis)).

VA examination in December 2002 resulted in opinion that the 
veteran's hepatitis C has deteriorated over the years due to 
his alcohol and drug abuse.  The RO has determined that 
consideration of a higher rating for cirrhosis of the liver 
is not warranted as it deems the symptoms associated with the 
current diagnosis of alcoholic cirrhosis to be of willful 
misconduct origin and, thus, not compensable.  38 C.F.R. 
§ 3.301(b)(3) (2002).  Nonetheless, the Board notes that 
cirrhosis or malignancy of the liver is recognized by VA as a 
possible sequelae of hepatitis C infection.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2002).  In fact, a VA examiner 
in October 1997 indicated that the veteran's hepatitis C 
infection could lead to cirrhosis of the liver.  

The Board is precluded from differentiating between 
symptomatology attributed to disability of service connected 
and non-nonservice-connected origin in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  This is so because the standard of 
proof under 38 U.S.C.A. § 5107(b), as well as 38 C.F.R. 
§§ 3.102 and 4.3, requires that reasonable doubt be applied 
in the veteran's favor.  The evidence in this case does not 
rule out the possibility that the veteran's cirrhosis of the 
liver was not partly caused, or aggravated, by his service 
connected hepatitis C infection.  The Board, therefore, 
requires medical opinion on this issue prior to any further 
adjudication of the claims.  

The Board defers adjudication of the service connection 
claims pending clarification and opinion regarding whether 
symptoms associated with cirrhosis of the liver may be 
attributable to service connected hepatitis C.  The Board 
will also defer adjudication of the claim for a compensable 
rating for chloracne pending the receipt of additional VA 
clinical records as there is no current evidence of record 
that the veteran has been treated for chloracne.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his claimed 
disabilities since October 2002.  The RO should 
take appropriate steps to obtain any records 
identified by the veteran as relevant to his 
claims on appeal.

3.  The veteran should then be scheduled for an 
appropriate VA examination to evaluate and 
diagnose all current disability associated with 
service connected hepatitis C.  The claims file 
and a complete copy of this Remand order must 
be made available to and be reviewed by the 
examiner prior to examination.  The examiner is 
requested, to the extent possible, to 
distinguish all signs and symptoms of liver 
dysfunction related to service connected 
hepatitis C from that solely caused by alcohol 
and drug abuse, to include providing opinion as 
to whether it is at least as likely as not that 
the veteran's service connected hepatitis C has 
caused or aggravated his liver cirrhosis.  If 
it is not possible to delineate service-
connected symptoms from those due to drug and 
alcohol abuse, the examiner should specifically 
note this.  All findings and opinions requested 
above should be provided with supporting 
rationale.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If the claim remains denied, 
the veteran and her representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




